Order filed March 26, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00149-CV
                                    ____________

                          JAROD HARMON, Appellant

                                            V.

     PILGRIM WEST LLC & J.R. KELLOUGH, PESIDENT, Appellees


         On Appeal from County Court at Law No. 1 & Probate Court
                         Brazoria County, Texas
                      Trial Court Cause No. CI58889

                                     ORDER
      The notice of appeal in this case was filed February 20, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee of $205.00 to the clerk of this court
on or before April 5, 2019. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee, the appeal will be dismissed.

                                   PER CURIAM